Title: To James Madison from James Wilkinson, 5 April 1808
From: Wilkinson, James
To: Madison, James



Sir,
Washington Apl. 5. 08

By recent letters from Goverr. Claiborne, and from my Atty. H. L. Duncan Esqr. I am advised that certain responses of Govr. Folchs to the Interogatories of Govr. Claiborne would be transmitted to the office of State for my use, and therefore I will beg leave to make application for those doccuments should they have come to hand; to enable me to employ them on my defence against the accusations of Messrs. Randolph & Clark.  With perfect respect I am Sir your obt

J. Wilkinson

